Title: From Thomas Jefferson to Willink, Van Staphorst & Hubbard, 23 May 1792
From: Jefferson, Thomas
To: Willink, Van Staphorst & Hubbard


          
            Gentlemen
            Philadelphia, May 23d. 1792.
          
          In my letter of January 23d. I informed you among other things that Mr: Thomas Pinkney, our minister plenipotentiary for the Court of London would draw on you from time to time for monies to be paid out of the fund in your hands under the account of the Secretary of State. Mr: Pinkney being now here on his way to London, draws on you this day in favor of Francis & John West for one thousand three hundred florins, of which, to prevent doubt, I write you this letter of advice, and desire the bill to be honored out of the fund abovementioned. I am Gentlemen, Your most Obedient humble Servant,
          
            Th: Jefferson
          
         